Exhibit 10(r)

 

SECOND AMENDMENT TO LEASE AND

FIRST AMENDMENT TO SETTLEMENT AGREEMENT

 

THIS SECOND AMENDMENT TO LEASE AND FIRST AMENDMENT TO SETTLEMENT AGREEMENT
(“Amendment”) is entered into as of the 13th day of October, 2006, by and
between AETNA LIFE INSURANCE COMPANY, a Connecticut corporation (“Landlord”),
AETNA INC., a Pennsylvania corporation (“Aetna, Inc.”) and ING LIFE INSURANCE
AND ANNUITY COMPANY., f/k/a Aetna Life Insurance and Annuity Company, a Delaware
corporation (“Tenant”).

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated as
of December 13, 2000 (the “Lease”); and

 

WHEREAS, Tenant, Landlord and Aetna, Inc., entered in a Settlement Agreement
dated as of August 14, 2006 (the “Settlement Agreement”); and

 

WHEREAS, Landlord and Tenant modified the Lease by First Amendment to Lease
dated as of August 14, 2006 (“First Amendment”); and

 

WHEREAS, Landlord and Tenant wish to further modify the Lease and to modify the
Settlement Agreement, as provided herein;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration the receipt and legal sufficiency of which
is hereby acknowledged Landlord and Tenant hereby agree as follows:

 

1.            All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Lease, respectively.

 

2.            Exhibit G-1 to the Lease is amended to provide that Landlord shall
have the right without Tenant’s consent, on or after October 31, 2006 (the
actual date being referred to herein as the “Transition Date”), to delete the
Flower Street surface parking lot (shown on Attachment A to said Exhibit G-1,
and referred to herein, as “Lot 7”) from the list of so-called "Preferred Lots"
and to substitute for the number of parking spaces currently in said Lot 7
(being 158 spaces), a combination of (i) 79 parking spaces in the existing "Ramp
Garage" and (ii) 79 parking spaces in the surface parking lot located at 116
Farmington Avenue (the "Church Lot"), it being understood that the total,
aggregate number of parking spaces in the Ramp Garage and in the Church Lot that
could be used by Tenant would be 158. Landlord shall provide notice to Tenant of
the Transition Date at least fourteen (14) days before the date on which
Tenant’s employees and visitors will no longer be able to park in Lot 7. Not
later than the business day prior to the Transition Date, Landlord shall
distribute new hang tags for the Church Lot (85 hang tags to correspond to the
79 parking spaces in the Church Lot) and activate Tenant ID badges to allow for
entry into the Ramp Garage (85 activated Tenant ID badges to correspond to the
79 parking spaces in the Ramp Garage). From and after the Transition Date,
Tenant shall have no rights to park in Lot 7, and Landlord shall have no further
rights to relocate Tenant parking.

 

3.

Paragraph 2 of the First Amendment is deleted and the following substituted:

 

“              2.           Landlord hereby grants Tenant a one-time option (the
“Extension Option”) upon exercise of which the Term of the Lease shall be
extended to the earlier of (i) March 31, 2008, or (ii) the last day of the seven
day period listed in Schedule A attached hereto (“Schedule A”) in which Tenant
surrenders possession of the Premises. Upon exercise of the Extension Option,
the earlier of the dates stated in the preceding sentence shall be the
“Expiration Date” as used in the Lease and paragraph 2 hereof. The Extension
Option shall be exercised by delivery of written notice of exercise to Landlord
on or before June 30, 2007. For all purposes herein, Tenant shall be deemed to
have surrendered possession of the Premises, and shall be deemed no longer in

 



 

--------------------------------------------------------------------------------



 

 

possession of the Premises for purposes of Article 30 of the Lease, upon the
occurrence of all of the following:

a.      All of Tenant’s employees have vacated the Premises and Tenant has given
written notification to Landlord indicating that all of Tenant’s employees have
vacated the Premises;

 

b.      Tenant having ceased conducting business in the Premises, excluding
activities that are incidental to the process of vacating the Premises or are
minor in nature and do not materially, adversely affect Landlord’s use of the
Premises;

 

c.     The Tenant’s removal of as much of its trade fixtures, office supplies,
movable furniture and equipment (“FFE”) as it is able to remove, using
reasonable efforts, as of the Expiration Date; provided that:

 

(i)            To the extent any FFE remains at the Premises after the
Expiration Date, Tenant will use reasonable efforts to remove such FFE as soon
as possible, but in no event later than the date (the “Outside Date”) which is
fourteen (14) days after the Expiration Date. Any FFE remaining after the
Outside Date may be treated by Landlord as abandoned;

 

(ii)    Tenant will cooperate with Landlord to eliminate or minimize any
material, adverse impact that FFE remaining at the Premises during the Period
from the Expiration Date until the Outside Date may have on Landlord’s build-out
or renovation plans concerning the Premises;

 

(iii)         During the period from the Expiration Date until the Outside Date,
Landlord shall provide reasonable access to the Premises to Tenant, including
its employees, agents and contractors, for reasonable purposes incidental to
Tenant’s removal of remaining FFE and decommissioning of information technology
equipment; and

 

(iv)         Until the Outside Date, and notwithstanding anything to the
contrary provided in the Lease, Landlord will use reasonable efforts to
facilitate Tenant’s ability to expeditiously remove FFE from the Premises, both
during and outside of Tenant’s Regular Business Hours, by providing access to
loading docks, corridors and other such facilities located in portions of the
151 Farmington Avenue complex not within the Premises at such times as are
reasonably necessary for Tenant to effectuate the relocation of its business
operations and the removal of its FFE, it being expressly understood that for
such purposes Tenant will require extraordinary access to such facilities for
certain periods of time.

 

If Tenant fails to satisfy the conditions set forth above as items “a.”, “b.”,
“c.” by the Expiration Date, then Tenant shall be deemed to be in holdover of
the Premises pursuant to Section 30 of the Lease.

 

Tenant’s access rights to the Premises after the Expiration Date shall
constitute a license only, but shall be subject to all of the indemnity
(Sections 20.1 and 20.3) and insurance (Sections 12.3, 12.4, 12.5, 12.6, and
12.7) provisions of the Lease.”

 

4.

The Lease and Settlement Agreement shall be amended as follows:

 

(i)     During the Extension Period, Base Rent, Additional Rent, Tax Payments,
Operating Expense Payments, and payments for use of the food service and fitness
center facilities as described in the Settlement Agreement, shall be payable on
a weekly rather than monthly basis (the “Weekly Payments”) for each seven (7)
day period listed on

 



 

--------------------------------------------------------------------------------



 

 

Schedule A, in an amount equal to 1/52nd of the annual amounts that would be due
under the Lease and the Settlement Agreement but for this Amendment, which
Weekly Payments shall be due and payable in advance on or before the first day
of each seven day period listed on Schedule A; and

 

(ii)    Tenant’s obligation to pay the Weekly Payments shall terminate as of the
Expiration Date (subject to the provisions of Section 3 of this Amendment);
provided that as of the Expiration Date Tenant shall have surrendered possession
of the Premises; and provided further, that if Tenant surrenders possession of
Premises before January 1, 2008, then it shall not be obligated to make any
Weekly Payments.

 

5.            Time is of the essence of all of the dates set forth in this
Amendment relating to Tenant’s obligations.

 

6.            Except as expressly stated herein, all the terms and conditions of
the Lease, the First Amendment and the Settlement Agreement shall remain in full
force and effect and, as modified hereby, such are hereby ratified and confirmed
and shall remain in full force and effect. Landlord, Aetna, Inc. and Tenant
represent that the respective person executing this Amendment on its behalf has
all power and authority necessary to execute this Amendment and to bind such
party.

 

7.            This Amendment may be executed in multiple counterparts with less
than all of the signatures of the parties hereto, each such counterpart shall be
considered an original, but all of which shall constitute one instrument.

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment the day and
year first above written.

 

LANDLORD:

TENANT:

 

AETNA LIFE INSURANCE COMPANY             ING LIFE INSURANCE AND ANNUITY COMPANY

 

By:

/s/ Wade P. Godin

By:

/s/ Ronald Falkner

 

 

Its

Authorized Signatory

Its

Vice President

 

Wade P. Godin

 

 

AETNA, INC.

 

By:

/s/ Thomas K. Handy

 

 

Its

Head of Real Estate Services

 



 

--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

 

Seven Day Period

 

1/1/08 – 1/7/08

1/8/08 – 1/14/08

1/15/08 – 1/21/08

1/22/08 – 1/28/08

1/29/08 – 2/4/08

2/5/08 – 2/11/08

2/12/08 – 2/18/08

2/19/08 – 2/25/08

2/26/08 – 3/3/08

3/4/08 – 3/10/08

3/11/08 – 3/17/08

3/18/08 – 3/24/08

3/25/08 – 3/31/08

 

 



 

--------------------------------------------------------------------------------

